PER CURIAM.
It appearing to the court that the judgment of this court was entered on April 11, 1936, reversing the United States Board of Tax Appeals, and that the mandate of the Supreme Court of the United States reversing this court and remanding this cause to this court with directions to affirm the decision of the United States Board of Tax Appeals was received and filed in this cause in this court on March 17, 1937, and that counsel for respondent have moved for a judgment upon said mandate; on consideration whereof, it is ordered by the court that the said judgment of this court heretofore entered in this cause on April 11, 1936, be and the same is hereby vacated and set aside, and, pursuant to the mandate of the Supreme Court of the United States, it is ordered and adjudged by this court that the decisions entered in this cause on March 22, 1935, and on March 25, 1935, by the United States Board of Tax Appeals, be and the same are hereby affirmed.